1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAIME B.,                                           Case No.: 19-cv-02431-JLB
12                                      Plaintiff,
                                                         ORDER:
13   v.
                                                         (1) DENYING MOTION FOR LEAVE
14   ANDREW SAUL, Commissioner of
                                                         TO PROCEED IN FORMA
     Social Security,
15                                                       PAUPERIS [ECF NO. 2]; AND
                                     Defendant.
16
                                                         (2) DISMISSING COMPLAINT
17                                                       WITH LEAVE TO AMEND
18
19
20
21
22         On December 18, 2019, Plaintiff Jamie B. (“Plaintiff”) filed a complaint seeking
23   review of the denial of his claim for social security disability insurance and supplemental
24   security income benefits under the Social Security Act. (ECF No. 1.) Along with the
25   complaint, Plaintiff filed a motion to proceed in forma pauperis (“IFP”). (ECF No. 2.)
26         For the reasons set forth below, the Court (1) DENIES Plaintiff’s motion to proceed
27   IFP; and (2) DISMISSES Plaintiff’s complaint WITHOUT PREJUDICE and with leave
28   to amend for failure to state a claim upon which relief may be granted.

                                                     1
                                                                                     19-cv-02431-JLB
1    I.    MOTION TO PROCEED IFP
2          All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if he is granted leave to proceed IFP pursuant to
6    28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
7    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
8          An applicant need not be completely destitute to proceed IFP, but he must adequately
9    prove his indigence. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40
10   (1948). An adequate affidavit should “allege[] that the affiant cannot pay the court costs
11   and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
12   Cir. 2015) (citing Adkins, 335 U.S. at 339). No exact formula is “set forth by statute,
13   regulation, or case law to determine when someone is poor enough to earn IFP status.”
14   Escobedo, 787 F.3d at 1235. Consequently, courts must evaluate IFP requests on a case-
15   by-case basis. See id. at 1235–36 (declining to implement a general benchmark of “twenty
16   percent of monthly household income”); see also Cal. Men’s Colony v. Rowland, 939 F.2d
17   854, 858 (9th Cir. 1991) (requiring that district courts evaluate indigency based upon
18   available facts and by exercise of their “sound discretion”), rev’d on other grounds, 506
19   U.S. 194 (1993); Venable v. Meyers, 500 F.2d 1215, 1216 (9th Cir. 1974). An adequate
20   affidavit should also state supporting facts “with some particularity, definiteness and
21   certainty,” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (citing Jefferson
22   v. United States, 277 F.2d 723, 725 (9th Cir. 1960)), so that the Court does not grant IFP
23   to an applicant who is “financially able, in whole or in material part, to pull his own oar.”
24   Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984); see also Alvarez v. Berryhill,
25
26
           1
27                In addition to the $350 statutory fee, civil litigants must pay an additional
     administrative fee of $50. See 28 U.S.C. § 1914(a); Judicial Conference Schedule of Fees,
28   District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019).
                                                   2
                                                                                    19-cv-02431-JLB
1    No. 18-cv-2133 W (BGS), 2018 WL 6265021, at *1 (S.D. Cal. Oct. 1, 2018) (noting that
2    courts often reject IFP applications when applicants “can pay the filing fee with acceptable
3    sacrifice to other expenses”).
4          Here, Plaintiff concedes that his only source of monthly income—$5,200 per month
5    in disability payments—covers all of his monthly expenses. (ECF No. 2 ¶¶ 1, 11.) These
6    monthly expenses appear to include a $3,300 mortgage payment (including taxes and
7    insurance), a $400 car payment for a 2016 vehicle, $900 for health, vehicle, and life
8    insurance, and $700 for home maintenance, food, and utilities. (Id. ¶¶ 5, 8.) In addition to
9    being able to meet his monthly expenses, Plaintiff states that he has $500 in cash and $1,500
10   in his bank account. (Id. ¶ 4.) There is also no indication that Plaintiff has any dependents
11   who rely on him for support. (Id. ¶ 7.) Based on this record, the Court finds that Plaintiff
12   does not meet the requirements for IFP status under 28 U.S.C. § 1915(a). It appears that
13   Plaintiff can pay the filing fee with acceptable sacrifice to other expenses or savings.
14   Accordingly, the Court DENIES Plaintiff’s IFP motion.
15   II.   SCREENING UNDER 28 U.S.C. § 1915(e)
16         Any complaint filed pursuant to the IFP provisions of 28 U.S.C. § 1915(a) is subject
17   to a mandatory and sua sponte review and dismissal by the Court, if it finds the Complaint
18   is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks
19   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §
20   1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of
21   28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Glick v. Townsend, 677 F. App’x
22   323, 324 (9th Cir. 2017) (same). Specifically, complaints in social security appeal cases
23   are subject to the Court’s § 1915(e) screening of IFP cases. See Hoagland v. Astrue, No.
24   12-cv-00973-SMS, 2012 WL 2521753, at *1 (E.D. Cal. June 28, 2012) (screening is
25   required “even if the plaintiff pursues an appeal of right, such as an appeal of the
26   Commissioner’s denial of social security disability benefits.”); Maryanne M. v. Saul, No.
27   3:19-cv-02008-AHG, 2019 WL 5894711, at *2 (S.D. Cal. Nov. 12, 2019) (same); see also
28   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (“section 1915(e) not only permits but

                                                   3
                                                                                    19-cv-02431-JLB
1    requires a district court to dismiss an in forma pauperis complaint that fails to state a
2    claim”).
3          All complaints must contain a “short and plain statement of the claim showing that
4    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although detailed factual
5    allegations are not required, “[t]hreadbare recitals of the elements of a cause of action,
6    supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,
7    678 (2009). A complaint in a social security appeal may differ in some ways from other
8    civil cases, but it is “not exempt from the general rules of civil pleading.” Hoagland, 2012
9    WL 2521753, at *2.
10         With respect to social security appeals, several courts in the Ninth Circuit have set
11   forth the following basic requirements for complaints to survive the Court’s § 1915(e)
12   screening:
13         First, the plaintiff must establish that [s]he has exhausted her administrative
14         remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was
           commenced within sixty days after notice of a final decision. Second, the
15         complaint must indicate the judicial district in which the plaintiff resides.
16         Third, the complaint must state the nature of the plaintiff’s disability and when
           the plaintiff claims she became disabled. Fourth, the complaint must contain
17         a plain, short, and concise statement identifying the nature of the plaintiff’s
18         disagreement with the determination made by the Social Security
           Administration and show that the plaintiff is entitled to relief.
19
20   Montoya v. Colvin, No. 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev. Mar. 8,
21   2016) (citations omitted).
22         As for the fourth requirement, “[e]very plaintiff appealing an adverse decision of the
23   Commissioner believes that the Commissioner was wrong.”               Hoagland, 2012 WL
24   2521753, at *3. Thus, a complaint merely stating that the Commissioner’s decision was
25   wrong or that “merely parrots the standards used in reversing or remanding a case” is
26   insufficient to satisfy a plaintiff’s pleading requirement. Montoya, 2016 WL 890922, at
27   *2; see also Cribbet v. Comm’r of Soc. Sec., No. 12-cv-01142-BAM, 2012 WL 5308044,
28   at *3 (E.D. Cal. Oct. 29, 2012); Graves v. Colvin, No. 15-cv-00106-RFB, 2015 WL

                                                   4
                                                                                     19-cv-02431-JLB
1    357121, at *2 (D. Nev. Jan. 26, 2015).             Instead, “[a] complaint appealing the
2    Commissioner’s denial of disability benefits must set forth a brief statement of facts setting
3    forth the reasons why the Commissioner’s decision was wrong.” Hoagland, 2012 WL
4    2521753, at *2; see also Harris v. Colvin, No. 14-cv-0383-GW (RNB), 2014 WL 1095941,
5    at *4 (C.D. Cal. Mar. 17, 2014) (dismissing complaint which did not “specify . . . the
6    respects in which [the plaintiff] contends that the ALJ’s findings are not supported by
7    substantial evidence and/or that the proper legal standards were not applied”); Gutierrez v.
8    Astrue, No. 11-cv-00454-GSA, 2011 WL 1087261, at *2 (E.D. Cal. Mar. 23, 2011)
9    (dismissing complaint which did not “provide[] any substantive reasons” for appealing the
10   ALJ’s decision and did not “identif[y] any errors in [the] decision”). The plaintiff must
11   provide a statement identifying the basis of the plaintiff’s disagreement with the ALJ’s
12   determination and must make a showing that he is entitled to relief, “in sufficient detail
13   such that the Court can understand the legal and/or factual issues in dispute so that it can
14   meaningfully screen the complaint pursuant to § 1915(e).” Graves, 2015 WL 357121, at
15   *2.
16         Here, Plaintiff contends that a reversal or remand of Defendant’s decision is
17   warranted because “the denial of [Plaintiff’s] disability claim is not supported by
18   substantial evidence under the standards set forth by 42 U.S.C. § 405(g) and all other
19   applicable laws and regulations, including the weight of the evidence, Plaintiff’s
20   credibility, the medical opinions of his doctors, and any and all other applicable evidentiary
21   issues, both in law and in fact.” (ECF No. 1 at 3.) However, Plaintiff does not explain
22   which “evidentiary issues” are at issue or elaborate on the evidence that supports his
23   disability claim.   These boilerplate allegations are precisely the type of conclusory
24   statements that fail to satisfy the federal pleading standard. See Maryanne M., 2019 WL
25   5894711, at *2 (dismissing with leave to amend identical boilerplate language).
26   ///
27   ///
28   ///

                                                   5
                                                                                     19-cv-02431-JLB
1           Because Plaintiff’s complaint fails to state a claim, the Court must DISMISS
2    Plaintiff’s complaint pursuant to § 1915(e)(2)(B)(ii). However, Plaintiff shall have twenty-
3    eight (28) days to file an amended complaint that cures the deficiencies discussed herein.
4    III.   CONCLUSION
5           For the reasons stated above, the Court DENIES Plaintiff’s motion for leave to
6    proceed IFP. (ECF No. 2.) To proceed with this lawsuit, Plaintiff must pay the $400 filing
7    fee at the time of filing any amended complaint. If Plaintiff fails to submit a timely
8    payment, this action will be subject to sua sponte dismissal under 28 U.S.C. § 1914(a).
9           Further, the Court DISMISSES Plaintiff’s complaint WITHOUT PREJUDICE for
10   failure to state a claim upon which relief may be granted. Plaintiff is GRANTED leave to
11   amend by April 7, 2020.
12          IT IS SO ORDERED.
13   Dated: March 10, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                                    19-cv-02431-JLB
